
	

113 S968 IS: Small Business Lending Enhancement Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 968
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Paul,
			 Ms. Collins, Mr. Begich, Mrs.
			 Boxer, Mr. Brown,
			 Mrs. Gillibrand,
			 Mr. Leahy, Mr.
			 Nelson, Mr. Reed,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Whitehouse, Mr. Heinrich, and
			 Mr. King) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Credit Union Act, to advance the
		  ability of credit unions to promote small business growth and economic
		  development opportunities, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Lending
			 Enhancement Act of 2013.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 Board means the National Credit Union Administration
			 Board;
				(2)the term
			 insured credit union has the same meaning as in section 101 of
			 the Federal Credit Union Act (12 U.S.C. 1752);
				(3)the term
			 member business loan has the same meaning as in section
			 107A(c)(1) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1));
				(4)the term
			 net worth has the same meaning as in section 107A(c)(2) of the
			 Federal Credit Union Act (12 U.S.C. 1757a(c)(2)); and
				(5)the term
			 well capitalized has the same meaning as in section 216(c)(1)(A)
			 of the Federal Credit Union Act (12 U.S.C. 1790d(c)(1)(A)).
				2.Limits on Member
			 Business LoansEffective 6
			 months after the date of enactment of this Act, section 107A(a) of the Federal
			 Credit Union Act (12 U.S.C. 1757a(a)) is amended to read as follows:
			
				(a)Limitation
					(1)In
				GeneralExcept as provided in paragraph (2), an insured credit
				union may not make any member business loan that would result in the total
				amount of such loans outstanding at that credit union at any one time to be
				equal to more than the lesser of—
						(A)1.75 times the
				actual net worth of the credit union; or
						(B)12.25 percent of
				the total assets of the credit union.
						(2)Additional
				AuthorityThe Board may approve an application by an insured
				credit union upon a finding that the credit union meets the criteria under this
				paragraph to make 1 or more member business loans that would result in a total
				amount of such loans outstanding at any one time of not more than 27.5 percent
				of the total assets of the credit union, if the credit union—
						(A)had member
				business loans outstanding at the end of each of the 4 consecutive quarters
				immediately preceding the date of the application, in a total amount of not
				less than 80 percent of the applicable limitation under paragraph (1);
						(B)is well
				capitalized, as defined in section 216(c)(1)(A);
						(C)can demonstrate
				at least 5 years of experience of sound underwriting and servicing of member
				business loans;
						(D)has the requisite
				policies and experience in managing member business loans; and
						(E)has satisfied
				other standards that the Board determines are necessary to maintain the safety
				and soundness of the insured credit union.
						(3)Effect of not
				being well capitalizedAn insured credit union that has made
				member business loans under an authorization under paragraph (2) and that is
				not, as of its most recent quarterly call report, well capitalized, may not
				make any member business loans, until such time as the credit union becomes
				well capitalized (as defined in section 216(c)(1)(A)), as reflected in a
				subsequent quarterly call report, and obtains the approval of the
				Board.
					.
		3.Implementation
			(a)Tiered approval
			 processThe Board shall develop a tiered approval process, under
			 which an insured credit union gradually increases the amount of member business
			 lending in a manner that is consistent with safe and sound operations, subject
			 to the limits established under section 107A(a)(2) of the Federal Credit Union
			 Act (12 U.S.C. 1757a(a)(2)), as amended by this Act. The rate of increase under
			 the process established under this paragraph may not exceed 30 percent per
			 year.
			(b)Rulemaking
			 requiredThe Board shall issue proposed rules, not later than 6
			 months after the date of enactment of this Act, to establish the tiered
			 approval process required under subsection (a). The tiered approval process
			 shall establish standards designed to ensure that the new business lending
			 capacity authorized under section 107A(a) of the Federal Credit Union Act (12
			 U.S.C. 1757a(a)), as amended by this Act, is being used only by insured credit
			 unions that are well-managed and well capitalized, as required under section
			 107A(a) of the Federal Credit Union Act (12 U.S.C. 1757a(a)), as amended by
			 this Act, and as defined by the rules issued by the Board under this
			 subsection.
			(c)ConsiderationsIn
			 issuing rules required under this section, the Board shall consider—
				(1)the experience
			 level of the institutions, including a demonstrated history of sound member
			 business lending;
				(2)the criteria
			 under section 107A(a)(2) of the Federal Credit Union Act (12 U.S.C.
			 1757a(a)(2)), as amended by this Act; and
				(3)such other
			 factors as the Board determines necessary or appropriate.
				4.Reports to
			 Congress on Member Business Lending
			(a)Report of the
			 Board
				(1)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, the Board shall submit a report to Congress on member business
			 lending by insured credit unions.
				(2)ReportThe
			 report required under paragraph (1) shall include—
					(A)the types and
			 asset size of insured credit unions making member business loans and the member
			 business loan limitations applicable to the insured credit unions;
					(B)the overall
			 amount and average size of member business loans by each insured credit
			 union;
					(C)the ratio of
			 member business loans by insured credit unions to total assets and net
			 worth;
					(D)the performance
			 of the member business loans, including delinquencies and net charge
			 offs;
					(E)the effect of
			 this Act and the amendments made by this Act on the number of insured credit
			 unions engaged in member business lending, any change in the amount of member
			 business lending, and the extent to which any increase is attributed to the
			 change in the limitation in section 107A(a) of the Federal Credit Union Act (12
			 U.S.C. 1757a(a)), as amended by this Act;
					(F)the number,
			 types, and asset size of insured credit unions that were denied or approved by
			 the Board for increased member business loans under section 107A(a)(2) of the
			 Federal Credit Union Act (12 U.S.C. 1757a(a)(2)), as amended by this Act,
			 including denials and approvals under the tiered approval process;
					(G)the types and
			 sizes of businesses that receive member business loans, the duration of the
			 credit union membership of the businesses at the time of the loan, the types of
			 collateral used to secure member business loans, and the income level of
			 members receiving member business loans; and
					(H)the effect of any
			 increases in member business loans on the risk to the National Credit Union
			 Share Insurance Fund and the assessments on insured credit unions.
					(b)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the status of
			 member business lending by insured credit unions, including—
					(A)trends in such
			 lending;
					(B)types and amounts
			 of member business loans;
					(C)the effectiveness
			 of this section in enhancing small business lending;
					(D)recommendations
			 for legislative action, if any, with respect to such lending; and
					(E)any other
			 information that the Comptroller General considers relevant with respect to
			 such lending.
					(2)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress on the study required under paragraph
			 (1).
				
